Citation Nr: 0827075	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  05-26 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for recurrent episodes 
of fatigue or chronic fatigue syndrome, to include as due to 
an undiagnosed illness.

2.  Entitlement to service connection for fibromyalgia and 
multiple joint pain, to include as due to an undiagnosed 
illness.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to March 
1992, to include service in the Southwest Asia Theater of 
Operations from December 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied, in pertinent part, entitlement to 
service connection for chronic fatigue syndrome and multiple 
joint pain, claimed also as fibromyalgia, to include as due 
to an undiagnosed illness, and, in addition, denied the 
veteran's application to reopen a claim for service 
connection for tinnitus.  

Pursuant to the veteran's request, she was afforded a 
videoconference hearing before the undersigned Veterans Law 
Judge in May 2008.  A transcript of that proceeding is 
associated with the claims folder, which reflects the Judge's 
order to keep the record open for a period of 60 days for the 
submission of additional evidence.  At the hearing, the 
veteran indicated that she had additional evidence to submit 
from her treating physician, along with a waiver for its 
initial consideration by the RO.  That evidence and a signed 
waiver of RO review of the evidence was received by the RO in 
June 2008 and the Board in July 2008, within the allotted 
time frame. 

Notice is taken that the RO by its March 2004 rating decision 
also denied entitlement to service connection for migraine 
headaches and an appeal of that denial was attempted by the 
veteran outside the time limits permitted by law.  The 
veteran's untimely notice of disagreement was construed by 
the RO as a claim to reopen, which it then denied by a rating 
decision in February 2006.  As a timely notice of 
disagreement with that action is not shown by the record, 
that issue is not properly before the Board for review at 
this time.  

Also during the appeal period, entitlement to service 
connection for a depressive disorder has been established and 
entitlement to service connection for memory loss due to an 
undiagnosed illness has been denied.  Given that the veteran 
has not filed a notice of disagreement as to any of the 
foregoing matters, they are not within the Board's 
jurisdiction for review at this time and are not otherwise 
herein addressed.  

The issues of the veteran's entitlement to service connection 
for joint pain and fibromyalgia, as well as whether new and 
material evidence has been received to reopen a claim for 
service connection for tinnitus, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the VA's Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Chronic recurrent episodes of fatigue are the result of an 
undiagnosed illness; such episodes are associated with the 
veteran's period of active duty in Southwest Asia during the 
Persian Gulf War  


CONCLUSION OF LAW

Chronic recurrent fatigue is due to an undiagnosed illness 
and was incurred during active service.  38 U.S.C.A. 
§§ 101(24), 1110, 1117, 1131, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 3.326 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. §  3.159(b)(2).  Second, VA has a duty to notify 
the appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Board notes that there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice of the information and evidence 
needed by the veteran-appellant to substantiate and complete 
her claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the appellant was provided to her 
through the VCAA letters of July 2003 and May 2006.  While no 
longer required, the appellant was also notified that she 
should submit all pertinent evidence in his possession.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the full VCAA notice was provided to the 
veteran-appellant subsequent to the RO's initial decision in 
March 2004, in contravention of Pelegrini.  Notice as to 
Court's holding in Dingess/Hartman was never furnished to the 
veteran.  

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors 
are reviewed under a prejudicial error rule" and holding 
that "all VCAA notice errors are presumed prejudicial and . 
. . VA has the burden of rebutting this presumption"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders.  That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  Id.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'"  Mayfield, supra, 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889.  
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

The record in this instance demonstrates that full VCAA 
notice, accepting  was effectuated prior to the issuance of 
the final supplemental statement of the case by the RO in 
April 2008.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing 
fully compliant VCAA notification and readjudicating the 
claim in the form of a supplemental statement of the case to 
cure timing of a notification defect).  There is otherwise no 
showing that more timely VCAA notice would not have operated 
to alter the outcome of the issue herein presented for 
review.  Sanders, supra (recognizing that "a demonstration 
that the outcome would not have been different in the absence 
of the error would demonstrate that there was no 
prejudice").  Moreover, in view of the grant of service 
connection for chronic fatigue as due to an undiagnosed 
illness, the Board cannot conclude that any defect in the 
timing or substance of the notice provided affected the 
essential fairness of the adjudication, and, thus, the 
presumption of prejudice is rebutted.  Id.

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the appellant's claims 
folder to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record includes the veteran's service medical 
records, as well as various examination and treatment reports 
compiled since the veteran's discharge from service, 
including the reports of one or more VA medical examinations.  
Findings from those VA medical evaluations are sufficiently 
detailed and comprehensive in scope so as to permit the Board 
to fairly and accurately adjudicate the issue presented by 
this appeal and it is of note that the veteran does not 
contend otherwise.  To that end, the Board may proceed to 
adjudicate the merits of such claim without remand for 
additional action.  38 C.F.R. §§ 3.326, 3.327 (2007).

While the instant Board decision does not grant service 
connection for chronic fatigue syndrome it does grant service 
connection for recurrent episodes of fatigue, which is 
arguably a full grant of the benefit sought.  In any event, 
in view of the forgoing, the Board finds that VA has 
satisfied its duties to notify and assist under the VCAA.  

Merits of the Claim for Service Connection for Chronic 
Fatigue

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, as recently 
amended solely for purposes of extending the presumptive 
period, see 71 Fed. Reg. 75669 (2006), VA shall pay 
compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran with a 
qualifying chronic disability that became manifest either 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011.  The term "qualifying chronic disability" 
means a chronic disability resulting from any of the 
following (or any combination of any of the following):

(1) A medically unexplained chronic multi-symptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms; (2) any diagnosed illness that the 
Secretary determines warrants a presumption of service 
connection; (3) an undiagnosed illness in a veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below, provided that such disability by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

For purposes of this section, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

For the purposes of this section, signs or symptoms which may 
be manifestations of undiagnosed illness include, but are not 
limited to:

(1) Fatigue, (2) signs or symptoms involving the skin, (3) 
headache, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbances, (10) gastrointestinal 
signs or symptoms, (11) cardiovascular signs or symptoms, 12) 
abnormal weight loss, or (13) menstrual disorders.

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The record shows that the appellant is a Persian Gulf War 
veteran and, therefore, the initial threshold criterion is 
met for service connection for the claimed chronic fatigue 
symptoms under the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317.  

If signs or symptoms are medically attributed to a diagnosed 
(rather than an undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply.  See 
VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998); 
see also Neumann v. West, 14 Vet. App. 12, 22-23 (2000), 
vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam 
order).

Sufficient evidence is of record to grant the veteran's claim 
for service connection for chronic fatigue symptoms, 
notwithstanding the absence of documented complaints thereof 
in available service medical records.  There is a showing of 
post-service complaints of fatigue of more than six months' 
duration following her return from serving in the Persian 
Gulf region.  In her written and oral testimony, the veteran 
has credibly described the existence of fatigue, which she 
reports had its onset in late 1991 or early 1992 following 
her service in the Southwest Asia Theater of Operations.  Her 
complaints are corroborated by her attending private 
physician and by recent VA medical examinations, and there is 
no medical evidence that links her history of fatigue to a 
diagnosis of a known physical or mental disorder.  Notice is 
taken that the record is devoid of any diagnosis of a chronic 
fatigue syndrome, with the existence thereof being 
specifically ruled out at the time of a VA medical evaluation 
in May 2007.  That notwithstanding, the requirements of 38 
C.F.R. § 3.317 that there be some objective, independently 
verifiable evidence of at least six months of symptoms of 
chronic fatigue unrelated to a known clinical diagnosis are 
satisfied in this instance.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  As such, a grant of service connection for symptoms 
of chronic fatigue is in order.  


ORDER

Entitlement to service connection for chronic recurrent 
episodes of fatigue as due to an undiagnosed illness is 
granted.


REMAND

Further development is warranted to address the questions 
involving the veteran's original claim for service connection 
for joint pain and fibromyalgia and her application to reopen 
her claim for service connection for tinnitus.  38 C.F.R. 
§ 19.9 (2007).  

Regarding the veteran's claim for service connection for 
joint pain, she primarily contends that she experiences 
chronic joint pain of the knees, feet, and ankles as a result 
of an undiagnosed illness incurred in Southwest Asia.  Yet, 
service medical records, which do not include service 
entrance or exit examinations, identify a lengthy history of 
pre-service right knee problems dating to 1979.  Available 
service medical records also identify a left ankle sprain 
requiring medical attention from July to November 1989, as 
well as a period of treatment of left foot and toe pain in 
March and April 1990 and a course of medical care for right 
knee pain and swelling from August to October 1990.  All of 
the foregoing preceded the veteran's deployment to Southwest 
Asia, and upon her return from the Persian Gulf region, she 
is shown to have sought and obtained medical assistance of 
complaints of painful feet in July 1991.  

Post-service, a variety of lower extremity problems involving 
the feet, ankles, and knees are demonstrated by the record, 
including but not limited to assessments of Achilles 
tendonitis, probable patellofemoral syndrome, knee sprain, 
and possible meniscal injury.  The record likewise reflects 
the veteran's involvement in a motor vehicle accident during 
2002 in which she was broadsided, and, in addition, the 
record shows that she sustained an injury to her right knee 
while wrestling in 2002.  Her private treating physician 
nonetheless indicated in his October 2005 report that the 
veteran's complaints of joint pain were accompanied by 
unremarkable data on physical examination and testing, which 
pointed to no specific etiology.  VA examination in September 
2003 yielded diagnoses of a patellofemoral syndrome of the 
right knee and chondromalacia patellae, albeit without any 
opinion being set forth as to the relationship of such 
entities to the veteran's period of military service.  
Further VA medical evaluation was attempted tin May 2007, but 
no clinical diagnosis other than occasional bilateral hip 
strain was set forth and the only opinion offered was that 
the question of the relationship between the veteran's joint 
complaints and her reported in-service exposure to 
environmental toxins could not be addressed without resorting 
to speculation.  

In addition, the veteran at her recent Board hearing expanded 
the issue of her entitlement to service connection for joint 
pain to include fibromyalgia, one of the multisymptom 
disorders involving a cluster of varying symptoms.  See 
38 C.F.R. § 3.317.  No input from a medical standpoint has 
been sought by VA to date as to the existence of fibromyalgia 
and, if present, whether it is linked to the veteran's 
service in the Persian Gulf.  

On the basis of the foregoing, further development is needed 
to obtain any outstanding service medical records and to 
secure an additional medical input, including an examination 
and opinion as to the existence of current disability and its 
relationship to in-service or pre-service abnormalities, as 
well as the presence of chronic joint complaints attributable 
to undiagnosed illness.  

With respect to the veteran's application to reopen for 
service connection for tinnitus, the veteran offered sworn 
testimony in May 2008 that she was afforded a VA medical 
examination approximately four years prior thereto, when she 
complained of tinnitus, but the examiner refused to enter a 
diagnosis thereof.  She further testified that her private 
physician had previously advised her that her tinnitus was as 
likely related to her work on and near generator, occurring 
in military service, as to her age.  Records as to the 
foregoing are not now contained within the veteran's claims 
folder and inasmuch as such evidence, if it exists, may 
affect the disposition of the claim advanced for tinnitus, 
further actions to obtain medical records referenced in the 
veteran's testimony is found to be necessary.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(c)(1)(2).

Accordingly, this portion of the appeal is REMANDED for the 
following actions:

1.  Provide the veteran with VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the  information or evidence needed 
to establish ratings and effective dates 
for the benefit sought as outlined by the  
Court in its holding in Dingess/Hartman.  
In addition, initiate any needed VCAA 
notice regarding the veteran's claim for 
service connection for joint pain, which 
she recently expanded to include 
fibromyalgia, and ensure that full VCAA 
notice is provided to the veteran as to 
her claim to reopen for service 
connection for tinnitus.  

2.  Contact the National Personnel 
Records Center, any relevant Federal 
records depository, or the applicable 
service department in order to determine 
if additional service medical records are 
present, including but not limited to 
medical examinations performed at service 
entrance and exit.  If such records are 
available, obtain them and place them 
into the claims file.  If, after inquiry, 
it is apparent that the veteran's 
additional records are not in the custody 
of the Federal government, annotate the 
record to reflect that fact. 

3.  Contact the veteran in writing and 
request that she provide more specific 
identification in terms of the name, 
address, and date of evaluation or 
treatment regarding (a) the private 
physician who evaluated her and said that 
her tinnitus was just as likely due to 
age as it was from working on generators 
in service, and (b) the VA medical 
examination in which she complained of 
tinnitus but the examiner refused to 
enter a diagnosis thereof.  

4.  With authorization from the veteran, 
contact the private physician referenced 
in indented paragraph three (3) above, in 
order to obtain records or other input 
containing his/her opinion at to whether 
it is at least as likely as not (50 
percent or greater probability) that any 
current tinnitus is causally related to 
the veteran's noise exposure in service.  

5.  After obtaining a signed release from 
the veteran obtain any pertinent 
treatment records, not already on file, 
which were compiled from March 1992 to 
the present by Kaiser Permanente, to 
include its Vandeever location.  Once 
obtained, such records are to be 
associated with the veteran's claims 
file.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

6.  Obtain and associate with the claims 
file all records of VA medical 
examination and/or treatment, not already 
on file, including not limited to those 
compiled at the VA Medical Center in San 
Diego, California, from March 1992 to the 
present.  

7.  Thereafter, the veteran should be 
afforded a VA medical examination for the 
purpose of identifying the nature and 
etiology of her claimed joint complaints, 
to include those attributable to 
fibromyalgia, particularly those 
involving her knees, ankles, and feet.  
The claims folder should be provided to 
the examiner for use in the study of this 
case and his/her report should indicate 
whether the claims folder was in fact 
made available and reviewed.

Such examination should include a review 
of medical history, as well as a detailed 
clinical examination and any necessary 
laboratory testing.  

The examiner is requested to provide 
medical opinions, each with a supporting 
rationale, as to the following:

(a)  Whether it is unequivocal that any 
joint disorder or complaint pre-existed 
the veteran's entrance onto active duty 
in June 1989, and, if so, whether any 
pre-existing disorder was chronically 
worsened during service?  

(b)  As to any disorder that did not 
clearly and unmistakably pre-exist 
service, is it at least as likely (50 
percent or greater degree of probability) 
as not that any chronic disorder 
manifested by joint pain that is 
currently present began during service or 
is otherwise linked any incident or 
finding recorded during service, to 
include the demonstrated left ankle, 
right knee, and left and right feet 
problems shown in service medical 
records?  The linkage, if any, between 
documented in-service complaints of 
musculoskeletal and/or joint problems and 
any entity currently in existence should 
be fully discussed.  

(c)  Does the veteran exhibit objective 
indications of chronic disability 
involving chronic joint pain resulting 
from an undiagnosed illness, which is 
defined as an illness or combination of 
illnesses manifested by one or more signs 
or symptoms and/or objective indications 
of a joint illness by history, physical 
examination, and laboratory tests, which 
cannot be attributed to any known 
clinical diagnosis?  

(d)  Is a diagnosis of fibromyalgia 
warranted based on current examination or 
the basis of any other current or past 
medical data on file?  

The examiner is advised that objective 
indications of chronic disability include 
both "signs" in the medical sense of 
objective evidence perceptible to an 
examining physician, and other, non-
medical indicators that are capable of 
independent verification.  Disabilities 
that have existed for at least six months 
and disabilities that exhibit 
intermittent episodes of improvement and 
worsening over a six-month period will be 
considered "chronic."  

The examiner is also advised that 
aggravation for legal purposes is defined 
as a chronic worsening of the underlying 
condition beyond its natural progression, 
versus a temporary flare-up of symptoms.

The examiner is further advised that that 
the term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended onset date or causal 
relationship; less likely weighs against 
the claim.

8.  Lastly, readjudicate the veteran's 
original claim for entitlement to service 
connection for joint pain and 
fibromyalgia, to include as due to an 
undiagnosed illness, and her application 
to reopen her claim for service 
connection for tinnitus.  Such 
adjudications should be undertaken on the 
basis of all of the evidence of record 
and all governing legal authority, 
inclusive of 38 C.F.R. § 3.156 (2007).  

If any benefit sought on appeal remains 
denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case, which 
should contain notice of all relevant 
actions taken on the claim(s) for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claims in question as a result of this action.



_________________________________________
___
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' 
Appeals





 Department of Veterans Affairs


